           Case 3:19-cv-05711-EMC Document 79-2 Filed 05/21/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10
11                                                         Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
12    INC., individually and on behalf of all others       [PROPOSED] ORDER GRANTING
      similarly situated,
                                                           ADMINISTRATIVE MOTION TO
13                                                         FILE UNDER SEAL
                             Plaintiff,
14                                                         Judge: Hon. Edward M. Chen
      v.
                                                           Courtroom: 5
15                                                         Complaint Filed: September 11, 2019
      TOTAL MERCHANT SERVICES, LLC, a
16    Delaware limited liability company,

17                           Defendant.

18
19           Pending before the Court is Plaintiff’s Administrative Motion to File Under Seal
20   (“Motion”). Having read and considered the Motion, the Court, being fully advised in the
21   premises, finds as follows:
22           1.     The Motion is GRANTED.
23           2.      The following documents are hereby sealed:
24
                  Document                Evidence Offered in                      Order
25                                         Support of Sealing
      Plaintiff’s Reply in Support of Declaration of Patrick H.
26    Motion for Class                Peluso in support of
      Certification, page 2 n.1; page
27
28   [PROPOSED] ORDER GRANTING ADMIN.                  1
     MOTION TO FILE UNDER SEAL
         Case 3:19-cv-05711-EMC Document 79-2 Filed 05/21/21 Page 2 of 2




 1    3 lines 5-6, 13, 19-21; page 8    Administrative Motion to File
      lines 26-27; page 9 lines 1-3;    Under Seal ¶ 3
 2    and page 14 lines 15-19.

 3
 4   IT IS HEREBY ORDERED
 5
 6
     Dated: ________________                      __________________________
 7                                                Hon. Edward M. Chen
                                                  United States District Judge
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28   [PROPOSED] ORDER GRANTING ADMIN.                 2
     MOTION TO FILE UNDER SEAL
